Citation Nr: 0636548	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  02-18 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a disability now 
diagnosed as obstructive sleep apnea syndrome.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The veteran had active service from February 1978 to July 
1982.

This appeal to the Board of Veterans' Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

During the course of the current appeal, a number of actions 
have taken place which have resolved various pending 
appellate and nonappellate issues raised by the veteran.  
Service connection was granted for major depressive disorder, 
migraine headaches, hemorrhoids, hypertension, and ruptured 
deltoid ligament of the left ankle, with post-traumatic 
arthritis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he developed a sleep disorder with 
chest pain and breathing symptoms soon after he entered 
service, and that he was first evaluated on several occasions 
in service for the problem in 1978 and 1979.  He indicated 
that became tired and unable to function properly after not 
sleeping well during the night; had daytime chest pain; and 
had some trouble breathing and "keeping up" even during the 
day.  

He has recently clarified, as requested by the VARO, that he 
has had the same and increasingly severe problems with sleep 
since service; that just because there is no diagnosis in his 
service records of sleep apnea does not negate the fact that 
it existed, although perhaps was not so specifically 
identified; that had he known what it was that he was 
experiencing, he would have sought ongoing treatment, but he 
had been given to believe that there was not much he could do 
to help the situation until recently, when evaluative 
techniques have become much more sophisticated and the 
treatment has included the use of the CPAP machine and other 
techniques.

A recent VA examination was undertaken to evaluate the 
veteran's sleep apnea.  The examiner reiterated what had been 
contained in the memo from the VARO requesting the opinion, 
and stated that there was no evidence in service to show that 
the veteran had had sleep or breathing problems or evaluation 
for such symptoms.  

The veteran's representative argues in a written presentation 
in October 2006 that if the veteran did indeed undergo sleep 
studies in service, as he has alleged, it would have had to 
have been done at a larger facility such as a military 
hospital particularly because the evaluative tools at the 
time of the late 1970s were not as sophisticated and 
widespread as those now available; and that under regulatory 
guidelines, a special search should be undertaken to obtain 
such records.

Based on the evidence of record, and in order to afford the 
veteran the benefit of all evidence and due process, the 
Board finds that the case must be remanded for the following 
actions:

1.  The veteran should be asked if he has 
further details as to any special sleep 
studies that may have been done in 1978-
1979 in or out of service, and if so, he 
should provided detailed information and 
release therefor.  The RO should attempt 
to retrieve any records identified by the 
veteran.

2.  If evidence of in-service sleep 
studies are received, or if otherwise 
warranted, the veteran should be afforded 
a VA examination to determine the etiology 
and/or date of onset of his sleep apnea.  
The veteran's file and all evidence 
associated therewith should be reviewed by 
appropriate VA specialist to determine 
whether it is at least as likely as not 
that his current sleep problems are 
related to the symptoms in service. 

3.  The case should then be reviewed by 
the RO, and if the decision remains 
unsatisfactory, an SSOC should be issued, 
and the veteran and his representative 
should be given a reasonable opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate review.  The veteran need do 
nothing further until so notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


